Case 2:21-cv-05987-VAP-GJS Document 4 Filed 07/30/21 Page 1 of 1 Page ID #:9


1
2
3
4
5
6
7
8                         UNITED STATES DISTRICT COURT
9                        CENTRAL DISTRICT OF CALIFORNIA
10
11    JOSE AYALA,                             Case No. 2:21-cv-05987-VAP (GJS)
12                 Petitioner
13            v.                              JUDGMENT
14    WARDEN,
15                 Respondent.
16
17
18      Pursuant to the Court’s Order Denying Motion And Dismissing Action Without
19   Prejudice,
20
21      IT IS ADJUDGED THAT the above-captioned action is dismissed without
22   prejudice.
23
24   DATE: 07/30/2021
25                                      __________________________________
                                        VIRGINIA A. PHILLIPS
26                                      UNITED STATES DISTRICT JUDGE
27
28
